Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 27, 2016

                                      No. 04-16-00094-CV

             IN THE INTEREST OF K.A.C.G.F. AND J.E.G.F., CHILDREN,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-PA-00383
                          Honorable Martha Tanner, Judge Presiding


                                         ORDER
        In this accelerated appeal of the February 17, 2016 order terminating Appellant’s parental
rights, on April 7, 2016, this court granted Appellant’s motion for extension of time to file the
brief until April 25, 2016. We warned Appellant that “[f]urther motions for extension of time to
file Appellant’s brief will be disfavored.”
        On the brief’s due date, Appellant’s counsel filed a second motion for an extension of
time to file the brief until May 16, 2016, a due date eighty-nine days after the notice of appeal
was filed.       See TEX. R. APP. P. 38.6(a); see also TEX. R. JUD. ADMIN. 6.2,
http://www.txcourts.gov/media/1343593/Rules-of-Judicial-Administration-updated-with-
amendments-effective-March-22-2016-.pdf (directing courts of appeals to dispose of SAPCR
suits “[w]ithin 180 days of the date the notice of appeal is filed”).
       Appellant’s motion is GRANTED. Appellant’s brief must be filed with this court not
later than May 16, 2016.       NO FURTHER EXTENSIONS OF TIME TO FILE
APPELLANT’S BRIEF WILL BE GRANTED.
       If Appellant fails to file the brief as ordered, we will immediately abate this appeal and
remand the cause to the trial court for an abandonment hearing. See, e.g., TEX. R. APP. P.
38.8(b); see also TEX. FAM. CODE ANN. § 107.013 (West Supp. 2015) (requiring the trial court to
appoint counsel to represent an indigent parent in a parental termination case); In re K.S.M., 61
S.W.3d 632, 633 (Tex. App.—Tyler 2001, no pet.) (“Like indigent criminal appellants, indigent
appellants challenging an order terminating their parental rights enjoy a right to counsel on
appeal.”); cf. TEX. R. APP. P. 38.8(b); Samaniego v. State, 952 S.W.2d 50, 52–53 (Tex. App.—
San Antonio 1997, no pet.).
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court